Citation Nr: 1704956	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  07-37 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to February 5, 2007.

2. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), from April 1, 2007 forward, excluding the period covered by a temporary total rating.

3. Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD), from July 1, 2010 forward. 


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to January 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The RO granted an increased rating of 50 percent for the Veteran's PTSD in a November 2007 rating decision, effective April 1, 2007. In addition, the RO granted an increased rating of 70 percent for the Veteran's PTSD in an April 2016 rating decision, effective July 1, 2010. As the Veteran is presumed to be seeking the maximum allowable benefit, and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

In addition, the Board acknowledges, that during the pendency of this appeal, the Veteran has been granted temporary total ratings for psychiatric hospitalizations for the periods from February 5, 2007 to March 31, 2007, and from May 17, 2010 to June 30, 2010. See 38 C.F.R. § 4.29 (2016). These time periods are not part of the current appeal, as the 100 percent evaluation is the maximum evaluation available. 

In this case, entitlement to individual unemployability based on service-connected disabilities (TDIU) was raised by the record and granted in an April 2016 rating decision, effective December 5, 2011. The Veteran has not alleged and the evidence does not reflect entitlement to TDIU prior to this date. 

The Board remanded the issues on appeal for additional development in August 2015. The directives having been substantially complied with the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. Prior to May 17, 2010, the Veteran's PTSD has been characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, difficulty sleeping, irritability, anger, anxiety, depression, isolating behavior, lack of concentration and difficulty establishing and maintaining effective work and social relationships, but not by occupational and social impairment with deficiencies in most areas.

2. From July 1, 2010 forward, the Veteran's PTSD has been characterized by occupational and social impairment with deficiencies in most areas including work, family relationships, judgment, thinking and mood due to symptoms such as difficulty sleeping, irritability, anger, anxiety, depression, isolating behavior, impaired impulse control, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, but not by total occupational and social impairment. 


CONCLUSIONS OF LAW

1. Prior to April 1, 2007, the criteria for an initial 50 percent rating for PTSD, but no higher is granted. 38 U.S.C.A. §§ 1155, 5107, 5110(b) (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.7, 4.130, Diagnostic Code 9411 (2016).

2. Prior to May 17, 2010, PTSD is no more than 50 percent disabling. 38 U.S.C.A. §§ 1155, 5107, 5110(b) (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.7, 4.130, Diagnostic Code 9411 (2016).

3. From July 1, 2010 forward, PTSD is no more than 70 percent disabling.  38 U.S.C.A. §§ 1155, 5107, 5110(b) (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence. In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service VA treatment records.

The Veteran was also afforded examinations as to PTSD in May 2006, September 2007, December 2011, and March 2016. As these examinations were based on a review of the Veteran's symptoms and complaints and discuss his disabilities in relation to the pertinent rating criteria, they are adequate for adjudication purposes. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for an increased rating for PTSD. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. 

II. Compliance with Prior Remand

This case was most recently before the Board in February 2014, and was remanded for additional development to obtain outstanding VA and private treatment records and a VA examination to determine the current severity of the Veteran's service-connected PTSD. The Veteran was sent VA correspondence in November 2014, to identify any relevant treatment records from all private and VA medical providers. See November 13, 2014 VA correspondence. The Veteran has not identified any outstanding records. VA treatment records from Charleston VAMC from February 2006 forward and from Salem VAMC from November 2006 forward have been associated with the claims file.  A VA PTSD examination was provided in March 2016. As such, the Board finds there has been substantial compliance with the prior remand.

III. Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, the Veteran has already been assigned staged ratings for PTSD. Accordingly, the Board will discuss the propriety of the ratings at each stage, and whether additional staged ratings are warranted.   

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2016). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

IV. Analysis

The Veteran contends that he is entitled to a rating in excess of 30 percent for his service-connected PTSD prior to February 5, 2007 and a rating in excess of 50 percent from April 1, 2007 forward. Further, the Veteran contends he is entitled to a rating in excess of 70 percent for his service-connected PTSD from July 1, 2010 forward. The Board will address the ratings from prior to May 17,2010, and from July 1, 2010 forward, excluding periods which the Veteran was awarded a temporary total rating. As granted herein, prior to April 1, 2007, the Board finds a 50 percent rating for PTSD is warranted. 

A. Prior to May 17, 2010

The Veteran's PTSD is rated as 30 percent disabling prior to February 5, 2007 and rated as 50 percent disabling from April 1, 2007 forward, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. The Board finds that a 50 percent rating is warranted prior May 17, 2010, excluding the period covered by temporary total ratings. This Diagnostic Code provides that PTSD should be rated under the general rating formula for evaluating psychiatric disabilities other than eating disorders. 

Under the general formula, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV),GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV. The amendments replace those references with references to the recently updated "DSM-5." As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case. However, according to the DSM-5, clinicians do not typically assess GAF scores. The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability. Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a) (2016).  

Based on the evidence of record, the Board finds that prior to May 17, 2010 a 50 percent rating for PTSD, but no higher is warranted. Lay statements from the Veteran and his family note that he often isolates, has ongoing trouble sleeping, nightmares and difficulty being around others. The Veteran's wife reported he has ongoing nightmares, trouble sleeping, isolates, has trouble being in crowded environments, and has difficulty with stressful situations. See February 2014 statement. The Veteran contends his symptoms warrant an increased rating.  The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his PTSD during this period on appeal.



During this period, the Veteran was afforded a VA examination in May 2006. The examiner noted the Veteran's symptoms included trouble sleeping, isolating behaviors, nightmares, increased irritability and anger. See May 2006 VA examination. The examiner noted the Veteran reported quality relationships, and regular attendance at church. 

On the mental status examination, the Veteran displayed normal eye contact and speech, was cooperative and appropriately dressed. On examination the Veteran displayed a depressed mood. The examiner noted the Veteran reported flashbacks, but no delusions or hallucinations. The Veteran did not report recent suicidal or homicidal thoughts, obsessive/ritualistic behavior or panic attacks. The examiner diagnosed PTSD and assigned a GAF of 60, noting the Veteran has moderately severe psychological stressors. Id.

Next, the Veteran was afforded a VA examination in September 2007. The RO requested two psychiatrists evaluate the Veteran and provide an opinion regarding the current severity of his PTSD. See September 2007 VA examination. The VA examiners noted a subsequent worsening of symptoms including intensified intrusive thoughts, nightmares and flashbacks, trouble sleeping, hypervigilance, social withdrawal, anger, difficulty concentrating, and moderate short term memory loss. 

On the mental status examination, the Veteran was oriented times 4. His affect was congruent with his mood.  The examiners noted the Veteran experiences ongoing flashbacks. No obsessive or ritualistic behaviors or hallucinations or delusions were noted. The examiners noted the Veteran's concentration is sufficient to remain on task. 

The examiners noted a continued diagnosis of PTSD and major impairment in several areas including work, family relationships, judgment, thinking and mood.  A GAF of 56 reflects the Veterans current emotional status. The examiners noted the Veteran's symptoms have remained severe, but he has benefited from ongoing treatment. Id. 

The Veteran reported continued employment in landscaping and noted some incidents getting along with his supervisor during this period, which in part lead to his inpatient PTSD treatment from February 2007 through March 2007. The Veteran reported working to reduce his anger and impulse control at work. 

VA treatment records during this period have been associated with the claims file. VA treatment records in March 2006 note ongoing depression with PTSD features and report the Veteran was experiencing ongoing nightmares, hypervigilance, and sadness. See March 2, 2006 VA treatment record. August 2006 treatment records note increased anxiety, isolating behaviors and nightmares, with no suicidal/homicidal ideation. See August 14, 2006 mental health clinic note. 

Next, October 2006 treatment records note increased isolation, increased anxiety and hypervigilance recently, as the Veteran's wife had been out of town. See October 11, 2006 mental health treatment note. November 2006 treatment records note the Veteran was evaluated and accepted for the six week inpatient PTSD program. A GAF of 35 was reported with ongoing problems relating to the Veteran's primary support group, occupational problems and economic problems. See November 22, 2006 VA treatment records. 

Then, January 2007 treatment records note ongoing trouble interacting with his wife and others due to increased anger. The Veteran reported increased isolating and avoidance behaviors. See January 26, 2007 VA treatment records. April 2007 treatment records note ongoing nightmares, fair judgment and insight, and the Veteran denied suicidal/homicidal ideation. A GAF of 55 was reported.  See April 2, 2007 VA treatment record. June 2007 treatment records note the Veteran reported improvements in his anger, he continued to go fishing and was trying to go out into public more often, to reduce his isolation and avoidant behaviors. On a mental status examination, the Veteran denied suicidal/homicidal ideations, was alert, and exhibited normal speech. See June 25, 2007 VA treatment records. Treatment records from November 2007 note short-term memory problems, decreased concentration, increased irritability and agitation. A GAF of 52 was reported. See November 2, 2007 VA treatment record. 

In addition, October 2009 treatment records reported ongoing isolating behaviors, and avoidance of social situations. See October 13, 2009 VA treatment record. The Veteran denied hallucinations, delusions, and suicidal/homicidal ideations. Id. 

The Board finds that the Veteran's symptoms have remained relatively consistent throughout this period on appeal, and a 50 percent rating is warranted for this entire period. The evidence of record reflects the Veteran's PTSD has been manifested by difficulty sleeping and nightmares, irritability, anger, anxiety, isolating behavior, lack of concentration and difficulty maintaining relationships. Such symptomatology is consistent with a 50 percent rating. However, at no point during the period on appeal, has the Veteran's service-connected PTSD shown to have been productive of an increased level of social or occupational inadaptability so that the criteria for a rating of 70 percent or higher was assignable. 

Significantly, the evidence does not show symptoms of intermittently illogical, obscure or irrelevant speech; suicidal ideation; obsessional rituals; impaired impulse control; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish effective relationships that would be required for the assignment of a rating in excess of 50 percent. 

The Veteran remains married, and maintains relationships with his immediate family, it is noted that the Veteran's PTSD does impact these relationships which has been considered in his current assignment of a 50 percent rating. The evidence of record indicates the Veteran was employed during this period, and the Veteran noted some difficulties with employment and getting along with others as a result of his PTSD. In sum, the record does not support a finding of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, and as such, a 50 percent rating, but no higher, is warranted.

The Board further notes that the GAF scores assigned pertinent to the period of a claim for increased rating-ranging from 35 to 60 alone do not provide a basis for assigning a rating in excess of 50 percent for the service-connected PTSD. According to DSM-IV, a GAF score ranging from 41 to 50 reflects severe symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), while a GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-worker). 

Here the majority of scores assigned during the relevant time period are in the range from 52 to 60, reflecting moderate symptoms. These scores suggest a level of overall disablement consistent with no more than a 50 percent rating. GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a) (2016). When all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the overall evidence does not establish a level of impairment that more nearly approximates a 70 percent rating. As noted above, the Veteran remains married, has maintained relationships with his family, and his judgment and thinking have been shown to be largely intact. Thus, it cannot be said that he has deficiencies in most areas such as work, school, family relations, judgment, thinking or mood. When all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the overall evidence does not establish a level of impairment that more nearly approximates a 70 percent rating, for this period on appeal. 

Accordingly, the Board finds that a 50 percent, but no higher, rating for PTSD is warranted for the entire appeal period.

B. From July 1, 2010 forward

The Veteran's PTSD is rated as 70 percent disabling from July 1, 2010 forward, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, as discussed above.

Based on the evidence of record, the Board finds that from July 1, 2010 forward, the preponderance of the evidence finds that a no time during this period on appeal is a rating in excess of 70 percent warranted for his service-connected PTSD.  Lay statements from the Veteran and his family note that he often isolates, has ongoing trouble sleeping, nightmares and difficulty being around others. The Veteran's wife reported the Veteran has ongoing nightmares, trouble sleeping, isolates, has trouble being in crowded environments, and difficulty managing stressful situations. See February 2014 statement. The Veteran contends his symptoms warrant an increased rating.  The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his PTSD during this period on appeal.

During this period, the Veteran was afforded a VA examination in December 2011. The Veteran reported increased isolating behavior in recent years, and a worsening of his symptoms. See December 2011 VA examination. The Veteran reported increased nightmares, flashbacks, avoidant  behaviors, detachment and difficulty with sleep, irritability, hypervigilance, concentrating, mild memory loss, and difficulty establishing and maintaining effective relationships. 

On the mental status exam, the Veteran as well groomed, had normal speech, and his affect was constricted but congruent with his mood. The Veteran denied homicidal/suicidal ideations and auditory/ visual hallucinations. Insight and judgment were noted to be good. A GAF of 60 was reported. 

The examiner noted PTSD with occupational and social impairment with reduced reliability and productivity. The Veteran reported he was no longer working as he often got angry with customers and fellow employees, and he had difficulty working as a landscaper in the heat due to his PTSD, blood pressure medication and diabetes symptoms. The Veteran reported maintaining ongoing social relationships. The examiner noted the Veteran's PTSD symptoms have been relatively stable since 2007, and these symptoms are moderate to severe. 

Next, the Veteran was afforded a VA examination in March 2016. The examiner noted the Veteran remains married, continues to enjoy fishing, and spending time alone. See March 2016 VA examination. The examiner noted ongoing and increased symptoms of depression, intrusive memories, nightmares, flashbacks, avoidant behaviors, difficulty remembering things, panic attacks, and circumstantial, circumlocutory or stereotyped speech, grossly inappropriate behavior, anger, irritability, hypervigilance, and difficulty concentrating. 

On the mental status examination, the Veteran was alert, cooperative and appropriately dressed. He was oriented times 4. The Veteran did not display any impairment in thought process, and no delusions or hallucinations. The Veteran noted suicidal ideation without a plan or intent "once in a while". 

The examiner noted a diagnosis of PTSD and major depressive disorder. The examiner noted the Veteran's symptoms of major depressive disorder and PTSD interact and a differentiation of such is not possible. The examiner noted a worsening of his depression symptoms as the Veteran now meets the criteria for a diagnosis of major depressive disorder. The examiner noted occupational and social impairment with deficiencies in most areas such as work, school, family relationships, judgment, thinking and/or mood. The examiner noted that under the DSM-5 GAF is no longer a requirement, but a GAF of 45 under the DSM-IV would be assigned. The examiner noted the Veteran has serious impairment in occupational and social functioning, with no social contact outside his immediate family, is unable to leave the home without intense anxiety, and is cautious and suspicious of his interactions with others. Id. 

VA treatment records during this period have been associated with the claims file. June 2010 VA inpatient treatment records noted a GAF of 45 at entrance and exit of inpatient PTSD treatment. See June 24, 2010 VA treatment record. July 2011 treatment records noted increased withdrawal symptoms, and overall improved sleep. See July 12, 2011 VA treatment record. 

In July 2012, VA treatment records noted a GAF of 55. See July 18, 2012 VA treatment record. The Veteran reported increased anxiety, worry, and increased nightmares relating to service. See July 18, 2012 VA treatment record.  October 2013 VA treatment records noted a GAF of 59. See October 9, 2013 VA treatment record. 

Next, August 2014 VA treatment records note ongoing anxiety, nightmares and hypervigilance. See August 14, 2014 VA treatment record. February 2015 VA treatment records note increased anxiety, hypervigilance, isolating behaviors, and hopelessness. See February 18, 2015 VA treatment records. 

Then, November 2015 VA treatment records note ongoing stress and anxiety, and no suicidal/homicidal ideation. See November 23, 2015 VA treatment records.  March 2016 treatment records note irritability, isolation, trouble focusing and concentrating. See March 23, 2016 VA treatment records. 

The Board notes the Veteran's representative's September 2016 informal hearing presentation which noted the Veteran is entitled to a 100 percent rating for his service-connected PTSD in part due to his grossly inappropriate behavior, and that the evidence is in his favor, and an increased rating should be granted. VA benefits may not be granted based on speculative opinions.  Rather, opinions must be made by competent professionals and be based on a rationale that is clear to the Board. Lastly, the benefit of the doubt rule is for application when the evidence is in equipoise, which occurs only when there is an approximate balance between the positive and negative evidence.  38 C.F.R. § 3.102 (2015). That evidence must be both competent and credible. Here, there is no such balance of evidence.  

The Board finds that the Veteran's symptoms have remained relatively consistent throughout this period on appeal, and a 70 percent rating is warranted for this entire period. The evidence of record reflects the Veteran's PTSD has been manifested by difficulty sleeping and nightmares, flashbacks, irritability, anger, anxiety, isolative behavior, lack of concentration and mild memory loss and difficulty maintaining relationships. Such symptomatology is consistent with a 70 percent rating. However, at no point during the period of appeal, has the Veteran's service-connected PTSD shown to have been productive of an increased level of social or occupational  inadaptability so that criteria for a rating of 100 percent rating was assignable. 

Significantly, the evidence does not show symptoms such as gross impairment in thought process or communication, persistent delusions, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene, disorientation to time or place, and memory loss for names of close relatives of the Veteran's own name.  In fact, the manifestations fall far short of such severity.

The Veteran remains married, and maintains relationships with his immediate family, it is noted that the Veteran's PTSD does impact these relationships which has been considered in his current assignment of a 70 percent rating. The evidence of record indicates the Veteran was not employed during this period, however, employment is one factor for the Board to consider. In sum, the record does not support a finding of total occupational and social impairment, and as such, a rating in excess of 70 percent is not warranted.

The Board further notes that the GAF scores assigned pertinent to the period of a claim for increased rating-ranging from 45 to 60 alone do not provide a basis for assigning a rating in excess of 70 percent for the service-connected PTSD. According to DSM-IV, a GAF score ranging from 41 to 50 reflects severe symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), while a GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-worker). 

Here the scores assigned during the relevant time period are in the range are between 45 to 60, reflecting a spilt between moderate symptoms and severe symptoms. These scores suggest a level of overall disablement consistent with no more than a 70 percent rating. GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a) (2016). When all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the overall evidence does not establish a level of impairment that more nearly approximates a 100 percent rating. As noted above, the Veteran remains married, has maintained relationships with his family, and his judgment and thinking have been shown to be largely intact. Thus, it cannot be said that he has total occupational and social impairment. When all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the overall evidence does not establish a level of impairment that more nearly approximates a 100 percent rating, for this period on appeal. 

Accordingly, the Board finds that a 70 percent, but no higher, rating for PTSD is warranted for this period on appeal.

V. Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted, during any period on appeal. Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111   (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.  

The first Thun element is not satisfied here. The Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, for each period on appeal, and no referral for extraschedular consideration is required. A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability and contemplate the Veteran's symptoms. Specifically, the Veteran's PTSD symptoms has been characterized by occupational and social impairment with reduced reliability and productivity prior to May 17, 2010 and from July 1, 2010 forward by occupational and social impairment with deficiencies in most areas. Symptoms have been manifested by difficulty sleeping, irritability, anger, anxiety, depression, isolative behavior, low motivation and energy, lack of concentration and difficulty maintaining relationships, which are symptoms contemplated by the rating criteria for each period on appeal. Therefore, the Board finds that the record does not reflect that the Veteran's PTSD is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extraschedular basis, for either period on appeal.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service-connected for PTSD and major depressive disorder rated at 50 percent, as granted herein, prior to May 17, 2010, and rated at 70 percent from July 1, 2010 forward, diabetes mellitus type II rated at 20 percent, and left leg residuals of gunshot wound rated at 10 percent from November 26, 1979. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.


ORDER

Entitlement to a 50 percent rating prior to May 17, 2010, for PTSD, is granted.

Entitlement to a rating in excess of 50 percent prior to May 17, 2010, for PTSD is denied.

Entitlement to a rating in excess of 70 percent from July 1, 2010 forward, for PTSD is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


